         Case 2:18-cv-04183-GAM Document 10 Filed 05/06/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



JOUREY NEWELL,                                        :
                               Plaintiff,             :
                                                      :               Civil Action
                       v.                             :               No. 18-4183
                                                      :
OPTIMA ADVOCATES INC,                                 :
PH MARKETING GROUP INC,                               :
ALEEVLY INC,                                          :
ESSAM ABDULLAH,                                       :
                   Defendants.                        :



                                              ORDER

       This 6th day of May, 2019, it is hereby ORDERED that Plaintiff’s Motion for Entry of

Default Judgment is DENIED without prejudice. Plaintiff shall serve defendants with a copy of

the Motion by both first-class and certified mail, return receipt requested, and file proof of such

service on the docket. Plaintiff need not refile his motion; the Court will reinstate it following

the appropriate interval required by the terms of this Order.




                                                            /s/ Gerald Austin McHugh
                                                      United States District Judge
